Citation Nr: 0523011	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  03-12 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a lung disorder. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served in the United States Coast Guard from 
April 1942 to September 1944. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent medical evidence of record shows that the 
veteran's currently diagnosed lung disease is not related to 
any symptomatology noted in available service medical 
records.  


CONCLUSION OF LAW

A lung disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in March 2001, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The March 2001 VCAA notice advised the veteran of what 
the evidence must show to establish entitlement to service-
connected compensation benefits.  Specifically, the RO 
advised that the evidence must show that he has a current 
disability and that the current disability may be associated 
with his service.  

The Board acknowledges that the March 2001 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (1995).  The RO asked 
the veteran for all the information and evidence necessary to 
substantiate his claim-that is, evidence of the type that 
should be considered by VA in assessing his claim.  A 
generalized request for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the September 
2002 rating decision, March 2003 Statement of the Case (SOC), 
and May 2005 Supplemental Statement of the Case (SSOC) issued 
by a Decision Review Officer, which included a discussion of 
the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach the 
decision.  The March 2003 SOC provided the veteran with 
notice of all the laws and regulations pertinent to his 
claim, including the law and implementing regulations of the 
VCAA.  The Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that 
efforts by the RO to obtain the veteran's complete service 
medical records have been to no avail.  In response to a 
records request, the National Personnel Records Center (NPRC) 
reported that requests for clinical records for Coast Guard 
Veterans should be placed with the National Hansen's Disease 
Program Medical Records (NHDPMR).  A Report of Contact in 
August 2003 showed that an official from the NHDPMR advised 
the RO that the veteran would have been treated at a health 
service hospital but NHDPMR needed the specific name of the 
treating facility.  The Report of Contact noted that in past 
communications from the veteran, he had indicated that he was 
unable to identify the hospitals in which he received 
treatment in service.  In an April 2005 Memorandum (Formal 
Finding of Service Record Unavailability), a Military Records 
Specialist detailed efforts made to obtain the veteran's 
complete military service records, which included an 
additional request in April 2005 for the veteran to identify 
the hospitals from which he received treatment to which his 
response continued to be in the negative.  The Military 
Records Specialist concluded that the clinical records were 
unavailable for review.  Based on the foregoing actions, the 
Board finds that the RO conducted an exhaustive search, that 
any available service records have been associated with the 
claims file, and that further efforts to obtain outstanding 
service records would be futile in the current appeal.  38 
U.S.C.A.         § 5103A(b)(3) (West 2002); 38 C.F.R. § 
3.159(c)(2) (2004).  

In further regard to VA's duty to assist, the Board observes 
that the RO afforded the veteran a pulmonary function test 
and obtained a medical nexus opinion.  The RO obtained 
private treatment records identified by the veteran from 
Madison Medical Affiliates.  Lastly, the RO scheduled the 
veteran for a local hearing before a DRO, which was held in 
November 2004.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.     


Evidence

Available service medical records include a certificate dated 
in April 1942 that noted that the veteran was physically 
qualified to perform the duties of an  Apprentice Seaman.  A 
return medical certificate dated March 27, 1944 noted that an 
examination of the veteran revealed that he suffered from 
"ob. for pulmonary tb."  It was noted that the veteran was 
admitted from the U.S.S. General William Mitchell to 
inpatient treatment at U.S. Marine Hospital of Norfolk, 
Virginia on March 25, 1944.  A final medical certificate 
dated April 10, 1944 noted that the veteran was treated for 
chronic seasickness from March 25, 1944 to April 10, 1944.  
Shore detail if possible was recommended.  

An April 10, 1944 Report of Board of Medical Survey noted 
that the veteran was diagnosed with chronic seasickness.  A 
member of the board noted that the disorder pre-existed 
service and that it was not aggravated by service.  The 
member reported that the veteran was admitted to the hospital 
complaining of "lung trouble and seasickness."  The member 
related that the veteran had a history of lung disease dating 
back to when he was five years old at which time he underwent 
an operation for an abscess of the lung.  The member 
indicated that at the age of sixteen, the veteran was told 
that he had tuberculosis for which he was treated at home 
with apparent recovery.  The member noted that the veteran 
had had mild respiratory complaints that suggested a low 
grade chronic bronchitis.  Since the veteran went to sea, he 
had experienced vertigo and constant nausea and vomiting.  On 
his last trip, which covered a 40-day period, he lost 15 
pounds of weight.  The member indicated that the veteran also 
complained of "swing sickness"; he felt normal when he was 
ashore.  The veteran further reported that on his last trip, 
he stood on his watches but he was sick all the time, and he 
was not as efficient as he should have been.  The veteran 
maintained that when he was off watch he had to stay "in the 
sack." The veteran denied a history of hematemesis.  The 
member concluded that the veteran's seasickness was of 
sufficient severity to warrant shore detail.  An April 18, 
1944 notation in opposition recommended that the veteran be 
discharged for inaptitude by reason of chronic seasickness.  

A September 4, 1944 Report of Medical Survey noted that the 
veteran was diagnosed with chronic seasickness.  The survey 
board noted that the disorder pre-existed service and that it 
was aggravated by service.  The survey board reported that a 
review of the veteran's health record revealed that the 
veteran was confined to Long Beach Barracks, New York, on 
December 10, 1943, because he had influenza.  The survey 
board noted that on March 24, 1944, the veteran was taken off 
the U.S.S. General William Mitchell with the complaint of 
weight loss, easy fatigue, afternoon fever, productive cough, 
and pain in the left chest.  The survey board related that on 
March 25, 1944, the veteran was transferred to the U.S. 
Marine Hospital in Norfolk, Virginia.  The survey board 
indicated that an examination of the veteran's chest revealed 
an early exudation in the medial portion of the right lower 
lobe.  The survey board added that a March 31, 1944 x-ray 
revealed a slight increase in the density of the lesion in 
the right lung.  The survey board then reported on 
information previously noted in the April 10, 1944 Report of 
Board of Medical Survey.  The survey board indicated that the 
current examination of the veteran's chest showed numerous 
rales in both of his chest fields.  An x-ray was negative for 
pulmonary tuberculosis.  The survey board maintained that the 
veteran was affected with chronic seasickness and recommended 
that the veteran should be given shore duty.

A September 21, 1944 record showed that the Commanding 
Officer determined that the veteran's chronic seasickness was 
sufficient to warrant his discharge.  The veteran was 
discharged under honorable conditions by reason of 
unsuitability.

The Certificate of Discharge notes that the veteran served on 
active or training duty on the following vessels and 
stations:  CGTS, Curtis Bay, April 29, 1942 to May 28, 1942; 
COP Detail, Charleston, SC, May 29, 1942 to January 27, 1943; 
E.M. School, Boston, MA, February 1, 1943 to May 21, 1943; CG 
RFR Base, Charleston, SC, June 1, 1943 to October 5, 1943; 
NTS NOB Norfolk, VA, October 6, 1943 to December 4, 1943; 
Arverne Barracks, December 6, 1943 to December 21, 1943; 
CGRS, E.I., December 21, 1943 to January 11, 1944; ODCGO 3ND, 
January 11, 1944 to January 19, 1944; U.S.S. General William 
Mitchell, January 19, 1944 to March 27, 1944; DCGO 5ND, March 
27, 1944 to April 10, 1944; CG BK Corolla, April 11, 1944 to 
May 16, 1944; CGRS Norfolk, VA, May 16, 1944; RS NOB Norfolk, 
VA, May 16, 1944 to June 10, 1944; CGRS, San Juan Base, June 
15, 1944 to June 16, 1944; San Juan Base, June 16, 1944 to 
July 6, 1944; and CGTS, St. Augustine, Florida, July 13, 1944 
to September 28, 1944. 

Records from Madison Medical Affiliates dated from March 1953 
to March 2001 show that an x-ray of the veteran's chest taken 
on March 30, 1953 revealed irregular increased 
bronchovascular markings in the right hilar, sub-hilar and 
cardiophrenic region that showed little if any interval 
change since the previous examination of March 23, 1953, 
according to the interpreter.  The interpreter speculated 
that most of the changes might be due to fibrosis and 
pleuritic thickening incidental to previous infection in view 
of the lack of interval change.  The interpreter indicated 
that a localized area of decreased density was again noted at 
the left base compatible with an emphysematous bleb formation 
or cystic area that was apparently incidental to a previous 
surgical procedure in this region according to the history as 
obtained from the veteran.  The interpreter noted that there 
was somewhat increased aeration throughout the left chest as 
compared to the right.  The interpreter concluded that the 
localized emphysematous changes at the left base with slight 
increased aeration of the left chest were probably incidental 
to previous pathology.  The interpreter maintained that the 
localized irregular changes on the right consisting of 
increased bronchovasuclar markings extending into the right 
cardiophrenic region along with the fibrosis and pleuritic 
thickening, probably represented residuals of a previous 
inflammatory process.  

The veteran was hospitalized in August 1961 and diagnosed 
with acute broncho pneumonia.  A March 1964 report noted that 
a chest x-ray revealed compensatory emphysema of the left 
lung and normal aeration of the right lung.  A January 1968 
report noted that a chest x-ray revealed a hyperluscent left 
lung that was unchanged in appearance representing either 
compensatory emphysema due to left lower lobe loss of volume 
(due to bronchiectasis in this area) or to hypo-perfusion 
possibly on a congenital basis.  A March 1968 report noted a 
final diagnosis of hypoplasia of the left pulmonary artery 
causing bronchiectasis of the left lung.  Records dated in 
February 1972 noted that the veteran was diagnosed with 
idiopathic hyperlucent left lung syndrome with 
bronchiectasis.  A September 1975 final summary noted a final 
diagnosis of chronic emphysema and pre-cordial chest pain of 
undetermined origin.  
A March 1979 final summary noted that a September 1978 chest 
x-ray revealed a pleural adhesion or emphysematous bleb in 
the left lateral base that the veteran had had since he was 
in the Navy.  A June 1979 discharge summary noted that the 
veteran underwent a left lower lobectomy.  A pathology report 
noted that the specimen revealed chronic bronchitis with 
bronchiectasis and pulmonary emphysema.  The final diagnosis 
was hemoptysis due to bronchiectasis, left lower lobe.  

No further treatment is noted until 1993.  In an October 1993 
letter, Dr. A.S. noted that the veteran presented in October 
with complaints of shortness of breath.  Dr. A.S. indicted 
that the veteran was last seen by him approximately 14 years 
ago when the veteran had his left lower lobe resected for 
bronchiectasis and recurrent hemoptysis.  Dr. A.S. reported 
that the veteran underwent coronary artery bypass grafting in 
May of that year.  The veteran related that every since then 
he had noticed an increase in shortness of breath, 
particularly at night.  A December 1994 record noted that the 
veteran had chronic obstructive pulmonary disease (COPD), 
asthma, and emphysema.  It was noted that the veteran quit 
smoking tobacco 40 years prior.  It was also noted that the 
veteran reported that he chocked on a peanut when he was two 
years old.  

Subsequent treatment records showed that the veteran was 
followed for obstructive lung disease, COPD, and asthma.  
Additionally, in an August 1995 letter, Dr. S.B. indicated 
that it was his impression that the veteran had some degree 
of emphysema, which he explained was a natural consequence of 
the overexpansion of the veteran's lungs after the chest 
surgery that was performed in 1979.  A March 1996 record 
shows that Dr. S.B. noted impressions of COPD and restrictive 
lung disease secondary to prior lung resection.  Records 
dated in February 1998 showed that the veteran was 
hospitalized for a COPD exacerbation.  Dr. J.V. noted that 
the veteran had a long history of lung problems dating from 
an aspirated peanut when he was two years old.  Dr. J.V. 
reported that the veteran related that he had a thoracotomy 
at that time that was complicated by a puruloid infection 
that finally did improve.  Dr. J.V. noted an impression of 
acute bronchitis with exacerbation of COPD/bronchiectasis.  
Lastly, in a December 2000 letter, Dr. S.J. reported that the 
veteran suffered from COPD and that he had a history of 
partial lung resection.  

A January 2002 report on a pulmonary function test noted that 
the spirometry revealed a restrictive impairment and that 
lung volumes were consistent with moderate restrictive 
ventilatory impairment.  

In a February 2002 memorandum, Dr. R.S. of VA reported that 
he reviewed the veteran's records.  Dr. R.S. noted that the 
case was confusing in that the veteran apparently did not 
report any pre-service lung problem nor was any noted on his 
service examination dated in April 1942.  Dr. R.S. maintained 
that in any case, there was no evidence in the medical 
records that suggested that the veteran's pre-existing lung 
disorder was aggravated beyond natural progression by his 
military service.  Dr. R.S. indicated that there was no 
evidence presented that the veteran's military service 
affected his pre-existing lung disorder.  Dr. R.S. noted that 
the veteran might have bronchiectasis related to his 
pulmonary abscess and tuberculosis which he contracted prior 
to his service in the military.  Dr. R.S. maintained that the 
nature of the lung disorder the veteran had in the military 
was unclear from the records.  

In a July 2002 memorandum (addendum), Dr. R.S. further noted 
that there was no objective evidence of respiratory disease 
at the time of the veteran's entry into service.  Dr. R.S. 
noted however that the veteran reported a history of 
tuberculosis in about 1937, inhalation of a foreign body at 
age two that required surgery, and a lung abscess at age five 
that required surgery.  Dr. R.S. maintained that the 
respiratory issues that arose during the veteran's service 
were poorly described and did not provide enough information 
to provide a diagnosis.  Dr. R.S. indicated that these issues 
included some non-specific chest x-ray abnormalities that 
could not be tied to the veteran's pre-service disorders 
previously noted.  Dr. R.S. emphasized that chronic 
seasickness, for which the veteran was assigned shore duty, 
was not a respiratory illness.  Dr. R.S. noted that it was 
his opinion based on the records provided that there was no 
evidence of lung disease at the time of the veteran's entry 
into service based on the service entrance examination.  Dr. 
R.S. noted that it was his opinion that the veteran's pre-
existing lung disorder was healed tuberculosis, based solely 
on the historical information provided.  Dr. R.S. maintained 
that there was not sufficient information to assess a 
relationship between any current conditions and any pre-
service treatment.  Dr. R.S. added that making such an 
assessment would be pure conjecture.  Dr. R.S. concluded that 
it was his opinion that it was not at least as likely as not 
that any current respiratory conditions might be related to 
any conditions for which the veteran was treated while in 
service.  Dr. R.S. explained that the veteran was treated for 
a non-specific respiratory problem while in the service 
("low grade chronic bronchitis") and was assigned to shore 
duty for chronic seasickness.  Dr. R.S. maintained that these 
seemed unrelated to the veteran's respiratory disease history 
that occurred following his discharge from service. 

In the November 2002 Notice of Disagreement and April 2003 
Substantive Appeal, 
the veteran maintained that he only recalled being sea sick 
once on his second day out of New York to Africa.  He 
indicated that service physicians were concerned about what 
they heard through a stethoscope in the area of his left 
lung.  He maintained that he went into service with no lung 
problems and was discharged from service carrying the concern 
of a doctor regarding his lower left lung.  He  indicated 
that he did not recall that he had tuberculosis "before age 
16."  In a November 2002 statement, B.V. reported that when 
he and the veteran were in high school it was never mentioned 
that the veteran had tuberculosis when he was younger.  
Lastly, the veteran submitted a timeline in which he detailed 
that he was hospitalized for pneumonia between February 1943 
and May 1943, that he was hospitalized for problematic 
breathing and pneumonia in December 1943, that he was treated 
for problematic breathing between January 1944 and March 
1944, and that he was hospitalized for problematic breathing 
between March 1944 and April 1944.  

In a June 2003 statement, the veteran recalled an incident in 
which he was exposed to significant amounts of smoke and gas 
while attending the Fire and Damage Control school at Fort 
McHenry, Maryland.  The veteran recalled that he coughed a 
lot at that time.   

At the November 2004 RO hearing, the veteran testified that 
he experienced no residual problems with his lungs after the 
'peanut incident' that occurred when he was two.  The 
veteran's representative reported that the veteran indeed 
contracted tuberculosis, but he maintained that the veteran 
fully recovered with no residuals or lung disease as shown by 
the fact that the veteran played sports in high school.  The 
representative reported that it was the veteran's contention 
that he did not have chronic sea sickness in service.  The 
representative maintained that the veteran did not have a 
pre-existing lung disorder; he maintained that the veteran 
developed his lung problems in service. 


Analysis

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt doctrine under 
38 U.S.C. § 5107(b).  Dixon v. Derwinski, 3 Vet. App. 261, 
264 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Every veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A.          § 1111 (West 2002); 
VAOPGCPREC 3-03.  

The record is significant for a history provided by the 
veteran concerning three incidents involving his lungs 
('peanut incident,' lung abscess, tuberculosis) prior to his 
entry into service.  In cases where the disease or injury at 
issue is not noted on the entrance examination, a two-pronged 
test is for consideration in determining whether the 
presumption of soundness has been rebutted.  First, VA must 
show by clear and unmistakable evidence that the disease or 
injury existed prior to service.  Second, VA must show by 
clear and unmistakable evidence that the pre-existing disease 
or injury was not aggravated by service.  

In the opinion of Dr. R.S., there is no evidence of lung 
disease at the time of the veteran's entry into service.  
Based on Dr. R.S.'s opinion, the Board finds that the first 
prong has not been met.  Consequently, the presumption of 
soundness has not been rebutted by clear and unmistakable 
evidence, and the veteran is presumed to have been in sound 
condition as to any chronic lung disorder at the time of his 
acceptance for service.  

It is also the opinion of Dr. R.S., however, that it is not 
at least as likely as not that any of the veteran's current 
respiratory conditions may be related to any symptomatology 
noted in the service medical records.  The veteran has 
identified two hospitalizations for problematic breathing and 
pneumonia and one episode of outpatient treatment for 
problematic breathing, none of which are documented in the 
available service medical records, but all of which 
reportedly occurred prior to the documented hospitalization 
from March 1944 to April 1944 and subsequent examination in 
September 1944.  Presumably, any residuals from the three 
undocumented events would have been identified at the time of 
the veteran's documented March/April 1944 hospitalization or 
certainly at the September 1944 examination.  In the opinion 
of Dr. R.S., the non-specific respiratory problem, for which 
the veteran received treatment in-service, was unrelated to 
the veteran's respiratory disease that occurred following his 
discharge from service.  The Board notes that Dr. R.S.'s 
opinion is based on a review of the veteran's claims file, 
and there is no competent medical opinion to the contrary 
that specifically relates any currently diagnosed chronic 
lung disorder to the veteran's military service.  As for the 
veteran's opinion on the cause of his lung disorder, the 
Board notes that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the veteran is not a medical expert, his 
assertions of a relationship between his lung disorder and 
his service cannot constitute competent evidence of such a 
relationship.  For the foregoing reasons, the Board finds Dr. 
R.S.'s opinion dispositive on the question of whether any 
currently diagnosed chronic lung disorder is related to an 
incident of the veteran's service.  Accordingly, service 
connection for a lung disorder is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim; 
therefore, that doctrine is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a lung disorder is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


